         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 1 of 41



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 PILKINGTON NORTH AMERICA, INC.
                                                           Docket No. 1:18-cv-08152-JFK
        Plaintiff,

        v.
                                                           AMENDED COMPLAINT
 MITSUI SUMITOMO INSURANCE COMPANY
 OF AMERICA and AON RISK SERVICES
                                                           JURY DEMAND
 CENTRAL, INC.

        Defendants.



       Plaintiff, Pilkington North America, Inc. (“Pilkington”), by and through its attorneys of

record, as and for its Complaint against Defendants, Mitsui Sumitomo Insurance Company of

America (“MSI”) and Aon Risk Services Central, Inc. (“Aon”), alleges as follows based upon

personal knowledge as to itself and acts in which it participated; based upon an investigation

conducted by and through counsel, which included, among other things, review of relevant e-

mails and other documents, interviews with Aon and Pilkington personnel, and review of

publicly available records and subscription-based business reports; and based upon documents

submitted to the Court by MSI on January 24, 2019 (ECF No. 25). Plaintiff believes that

additional evidence will support the allegations herein after a reasonable opportunity for

discovery.

                                       INTRODUCTION

       1.      In this civil action, Plaintiff Pilkington seeks recompense concerning the

substantial property damage and business interruption caused by a tornado that damaged or

destroyed a factory owned and operated by Pilkington in Ottawa, Illinois on or around February
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 2 of 41



28, 2017. Pilkington estimates that the tornado caused $60 million to $100 million of property

damage and business interruption loss.

       2.      Although Pilkington was insured at the time of the tornado under a commercial

property and business interruption insurance policy issued by Defendant MSI, MSI has failed to

fully indemnify Pilkington for Pilkington’s loss. Instead, as described more fully below, MSI

has invoked a policy sublimit that was revised in 2016 at MSI’s behest, without adequate notice

of the revisions to Pilkington, to cap Pilkington’s recovery at $15 million.

       3.      Defendant Aon similarly has refused to accept responsibility for the faulty advice

and other services that it gave to Pilkington (or the advice and services it failed to give) with

respect to the policy revisions proposed by MSI, which, if permitted to stand, reduce Pilkington’s

available coverage for damage caused by the tornado by approximately $298 million.

       4.      Pilkington therefore brings this action for relief, seeking reformation of the

insurance contract, declaratory relief, monetary damages, attorneys’ fees and costs, prejudgment

interest, and such other and further relief as the Court may deem just and proper.

                                             PARTIES

       5.      Plaintiff Pilkington is a Delaware corporation with its principal place of business

at 811 Madison Avenue, Toledo, Ohio 43697. Pilkington manufactures and markets glass and

glazing products, primarily for the architectural and automotive markets, throughout the United

States and North America.

       6.      Elizabeth Feltman served as NA Financial Accounting, Pension Reporting & Risk

Manager for Pilkington from January 2015 to November 2016, and as Regional Manager – NA

Finance Shared Services for Pilkington from November 2016 to November 2017. In those




                                                  2
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 3 of 41



capacities, Ms. Feltman acted for Pilkington and served as Pilkington’s agent with respect to the

commercial property and business interruption insurance policy and events described herein.

       7.      Defendant MSI is a property and casualty insurance company organized under the

laws of the State of New York with its principal place of business at 560 Lexington Avenue, 20th

Floor, New York, New York 10022. MSI is licensed by the New York State Department of

Financial Services to transact business in the State of New York and is engaged in the business

of selling insurance policies.

       8.      At all relevant times herein, Shinji Tanaka served as Detroit Office Manager and

Vice President for Mitsui Sumitomo Insurance Group. In that capacity, Mr. Tanaka acted for

MSI and served as MSI’s agent with respect to the commercial property and business

interruption insurance policy and events described herein. Mr. Tanaka’s business address was

39555 Orchard Hill Place, Suite 465, Novi, Michigan 48375.

       9.      At all relevant times herein, Ewan Noel served as an underwriter for Mitsui

Sumitomo Marine Management (U.S.A.), Inc. In that capacity, Mr. Noel acted for MSI and

served as MSI’s agent with respect to the commercial property and business interruption

insurance policy and events described herein. Mr. Noel’s business address was 560 Lexington

Avenue, New York, New York 10022.

       10.     Defendant Aon is an Illinois corporation having a principal place of business at

200 East Randolph Street, Chicago, Illinois 60601. Aon is licensed by the New York State

Department of Financial Services to transact business in the State of New York and is engaged in

the business of brokering insurance. With respect to the events alleged herein, Aon has done

business and/or operated both in its own name and as Aon Risk Services, Inc. of MI.




                                                3
          Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 4 of 41



        11.     At all relevant times herein, Joseph J. Perry served as Vice President for Aon. In

that capacity, Mr. Perry acted for Aon and served as Aon’s agent with respect to the commercial

property and business interruption insurance policy and events described herein. Mr. Perry’s

business address was 3000 Town Center, Suite 3000, Southfield, Michigan 48075.

                                   JURISDICTION AND VENUE

        12.     Federal subject matter jurisdiction exists under 28 U.S.C. § 1332, as Pilkington,

MSI, and Aon are citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

        13.     Certain claims herein arise under the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202. This Court may declare the rights and other legal relations of the parties

under 28 U.S.C. §§ 2201 and 2202 because this is a case of actual controversy within the Court’s

jurisdiction.

        14.     This Court has personal jurisdiction over MSI and Aon because MSI and Aon are

qualified to do business in the State of New York, have transacted business in the State of New

York with respect to the transactions alleged in this Complaint, and have consented to personal

jurisdiction in the State of New York by virtue of the “Suit and Choice of Law” provision of the

insurance policy herein at issue. Additionally, MSI is incorporated under the laws of the State of

New York and maintains its principal place of business in the State of New York.

        15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because MSI is headquartered in

this District, MSI and Aon are subject to the Court’s personal jurisdiction, and a substantial part

of the events or omissions giving rise to the claim occurred in this District.




                                                  4
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 5 of 41



                                             FACTS

       16.     Pilkington manufactures and markets glass and glazing products for the

architectural and automotive markets. Pilkington owns, operates, and/or manages several

factories and other locations in North America dedicated to that purpose.

A.     The Insurance Policy

       17.     From at least policy periods 2010–2011 through 2016–2017, Pilkington, as a fully

owned subsidiary of NSG Holding USA II, Inc. (“NSG”), was insured under commercial

property and business interruption insurance policy number PKG3125760, issued by MSI to

NSG (the “Policy”). NSG was a holding company that did not have any operations or active

business. Pilkington negotiated and procured the Policy on NSG’s behalf to insure Pilkington’s

property and operations.

       18.     MSI issued the Policy to NSG, covering Pilkington as NSG’s subsidiary, for

successive, annual policy periods. Each policy period ran from April 1 to April 1 of the

following year. For example, the Policy as issued for the 2016–2017 policy period was in effect

from April 1, 2016, to April 1, 2017.

       19.     The Policy provides insurance for “direct physical loss of, or direct physical

damage to, first-party property and directly resulting effect on income and expense as more

specifically provided for in the” remainder of the Policy.

       20.     At all times relevant to this action, Pilkington has promptly paid the annual

premium required to keep the Policy in effect.

       21.     Certain of Pilkington’s properties that are insured under the Policy are located in

the State of New York.

       22.     The Policy was underwritten and issued by MSI in whole or in part in the State of

New York. The Policy identifies MSI’s New York office as its “Home Office.”
                                                 5
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 6 of 41



B.     Aon’s Relationship with Pilkington and to the Policy

       23.       Since at least 2010, Aon has brokered the Policy.

       24.       As part of its brokering of the Policy, Aon has, among other things, prepared and

submitted to MSI Pilkington’s property submission relating to renewal of the Policy, presented

the terms of renewal to Pilkington as part of Pilkington’s annual insurance policy program

proposal, advised Pilkington on the scope and terms of coverage, accepted premium payments

from Pilkington and forwarded premium payments to MSI on Pilkington’s behalf, provided

notice of various claims under the Policy to MSI on behalf of Pilkington, served as an

intermediary between MSI and Pilkington, and administered the renewed Policy throughout the

policy period.

       25.       Aon has directly transacted business with MSI in the State of New York in

connection with many of these activities. Aon also has routinely included MSI personnel located

in the State of New York on communications with other MSI personnel pertaining to the Policy.

       26.       Throughout their business relationship, Pilkington has relied on Aon to advise and

guide Pilkington on the scope and terms of the Policy.

       27.       Aon understood that the Pilkington employees with whom the Aon brokers

interacted did not have insurance expertise, and that Pilkington relied on Aon for guidance with

respect to policy changes and renewals.

       28.       It was standard practice between Aon and Pilkington for Aon to handle direct

communications with Pilkington’s insurers, and for Pilkington not to speak directly with or

receive direct communications from its insurers. Instead, as a general matter, Aon would exercise

its judgment about what information to relay to Pilkington, and Pilkington relied on Aon to

inform it of what it needed to know with respect to its insurance program.



                                                  6
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 7 of 41



       29.     As part of the policy renewal proposals that Aon presented to Pilkington in 2015

and 2016, Aon included its ARS US Business Terms, Edition Date June 20, 2014 (the

“Contract”). A true and correct copy of the Contract is attached hereto as Exhibit 1.

       30.     Pilkington accepted the Contract when instructing Aon to bind the 2015–2016 and

2016–2017 insurance policy programs presented by Aon, on April 1, 2015; May 12, 2015; and

April 4, 2016. True and correct copies of the “instructions to bind” conveying Pilkington’s

acceptance of the Contract for the relevant time periods are attached hereto as Exhibits 2, 3, and

4, respectively.

       31.     The Contract was in effect during the entirety of the 2015–2016 and 2016–2017

policy periods and set out certain obligations of Aon to Pilkington with respect to the Policy.

       32.     The Contract provides that, among other things, Aon would deliver the following

services to Pilkington:

               In preparation for placing or renewing your insurance coverage, we
               will consult with you regarding insurance market conditions, the
               insurers we suggest be approached, our recommended program
               options to pursue, and our marketing strategy on your behalf. By
               the conclusion of the marketing process, we will provide you with
               written information regarding the coverage details, policy terms and
               conditions provided by the markets. . . .

               We will obtain your instructions to us to bind specific programs
               based on the program proposal we provide. . . .

               ARS will administer your relationship with insurance companies
               including, where applicable, issues such as billings in connection
               with selected programs, data reporting, and compliance with
               negotiated requirements.

       33.     The Contract also specifies that “[t]he role of the insurance producer such as ARS

in any particular transaction involves review with insurance purchasers about the benefits and

terms and conditions of insurance contracts and selling insurance.”



                                                 7
           Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 8 of 41



          34.   Aon’s services were to be provided “unless and until either of us notifies the other

that ARS is no longer acting as your broker of record.” Neither Pilkington nor Aon at any time

prior to the Tornado advised the other that Aon was no longer acting as Pilkington’s broker of

record.

C.        Pilkington’s Property Damage Claim

          35.   On or around February 28, 2017, a factory owned and operated by Pilkington that

is located at 300 20th Avenue, Ottawa, Illinois 61350 (the “Ottawa Factory”) was devastated by

a tornado (the “Tornado”).

          36.   Pilkington estimates that it has suffered property damage and business

interruption loss of $60 million to $100 million as a result of the destruction caused by the

Tornado.

          37.   At the time the Tornado struck the Ottawa Factory, Pilkington was insured under

the Policy. The Policy limit was €300,000,000, or $319,382,700, per Occurrence excess of

deductible. The Policy insured the Ottawa Factory.

          38.   Pilkington timely submitted its claim for property damage and business

interruption loss resulting from the Tornado to MSI for indemnification under the Policy (the

“Claim”), and all pertinent conditions of coverage have been satisfied.

          39.   The Claim is covered under the Policy as issued for the 2016–2017 policy period.

          40.   None of the Policy’s various coverage conditions and/or exclusions preclude

coverage for Pilkington’s loss.

          41.   MSI indemnified Pilkington for $15 million of the Claim but denied coverage for

the remainder on the ground that a Policy sublimit applicable to losses resulting from windstorms

(the “Windstorm Sublimit”) capped coverage for the Tornado at $15 million.



                                                 8
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 9 of 41



       42.      The Windstorm Sublimit that appears in the 2016–2017 Policy differs from the

sublimit that appeared in the Policy for periods 2010–2011 to 2015–2016, as originally issued,

due to revisions made to the sublimit in 2016 at MSI’s request.

D.     The Original Windstorm Sublimit

       43.      As issued for policy periods 2010–2011 through 2015–2016, the Policy contained

a Windstorm Sublimit that applied to “Windstorm caused by Named Storm combined per

occurrence and in the annual aggregate” (the “Original Windstorm Sublimit”). A true and

correct copy of the Policy as originally issued for the 2015–2016 policy period is attached hereto

as Exhibit 5.

       44.      The Policy defines “Windstorm” as “[t]he direct action of wind, or the direct

action of hail (regardless of whether hail is accompanied by wind),” with certain exceptions.

       45.      The Policy defines “Named Storm” as:

                [A] weather or atmospheric condition that has been declared as a
                hurricane, typhoon, tropical storm or cyclone by the U.S. National
                Weather service, World Meteorological Organization, Australia
                Bureau of Meteorology, Philippine Atmospheric, Geophysical &
                Astronomical     Services     Administration,    the    Seychelles
                Meteorological Service or a similar weather organization.

       46.      The Tornado that destroyed the Ottawa Factory was not caused by “a weather or

atmospheric condition that ha[d] been declared as a hurricane, typhoon, tropical storm or cyclone

by” any of the weather organizations named in the Policy’s definition of “Named Storm” or any

similar weather organizations.

       47.      The Tornado that destroyed the Ottawa Factory therefore was not a “Windstorm

caused by Named Storm” within the meaning of the Policy.




                                                 9
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 10 of 41



E.     The Revised Windstorm Sublimit

       48.       Although the wording of the Windstorm Sublimit in the Policy as issued for the

2010–2011 through 2015–2016 policy periods does not describe the Tornado and therefore

would not have applied to limit coverage for Pilkington’s Claim had it remained in effect, the

Windstorm Sublimit was revised by means of an endorsement proposed by MSI to Aon during

the 2015–2016 policy period (the “Endorsement”). A true and correct copy of the Policy

declarations as revised by the Endorsement is attached hereto as Exhibit 6.

       49.       The Windstorm Sublimit, as revised by the Endorsement, applies to “U.S.

Windstorm combined per occurrence and in the annual aggregate” (the “Revised Windstorm

Sublimit”).

       50.       The Policy does not define “U.S. Windstorm.”

       51.       Aon transmitted Pilkington’s consent to the Endorsement, including the Revised

Windstorm Sublimit, to MSI in New York on January 19, 2016.

       52.       Aon shortly thereafter copied the Revised Windstorm Sublimit into the routine

property submission that it proposed for Pilkington and submitted to MSI for the 2016–2017

policy period.

       53.       Aon’s incorporation of the Revised Windstorm Sublimit into the 2016–2017

property submission caused MSI to issue the 2016–2017 Policy with the Revised Windstorm

Sublimit, rather than the Original Windstorm Sublimit. A true and correct copy of the Policy as

issued for the 2016–2017 policy period is attached hereto as Exhibit 7.

       54.       Aon transmitted Pilkington’s property submission for the 2016–2017 period to

MSI in New York.

       55.       MSI has refused to fully indemnify Pilkington for the Claim as a result of the

Revised Windstorm Sublimit in the 2016–2017 Policy.
                                                 10
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 11 of 41



F.     MSI’s Failure to Provide Adequate Notice of the Revision to the Windstorm
       Sublimit

       56.     Mr. Tanaka, on behalf of MSI, proposed a revision to the Windstorm Sublimit to

Mr. Perry of Aon by e-mail dated June 2, 2015, as one of several changes to the policy limit and

various sublimits in the Policy.

       57.     Mr. Tanaka’s e-mail disclosed only that MSI proposed to increase the value of

some of the Policy’s limit/sublimits and decrease others—revisions that Mr. Tanaka stated were

needed to address “figures [that] were incorrect.” Mr. Tanaka explained that MSI proposed to

“consolidate[]” certain sublimits to address “redundancy.” Mr. Tanaka further explained that the

revisions would address “the exchange rate,” which was “incorrectly used before.”

       58.     MSI’s e-mail said nothing about changing the scope of any sublimits—to the

contrary, MSI’s e-mail indicated that the changes consisted solely of non-controversial

corrections.

       59.     In the same e-mail, Mr. Tanaka assured Aon that the proposed changes “will have

mixed impact on the coverage, but overall, I believe those changes will not affect too much on

client [i.e., Pilkington], except the overall limit has increased by $62.2 million.” MSI directed

Aon to “[p]lease discuss with client if we can re-issue the policy with those changes.”

       60.     MSI’s e-mail included an attached Excel file that listed all of the sublimits in the

Policy and showed changes to certain of those sublimits, some of which were marked for

deletion to address the “redundancy” issue noted in Mr. Tanaka’s e-mail. Although MSI’s e-

mail did not disclose any proposed changes to the scope of any of the sublimits, in the Excel file,

the Windstorm Sublimit was annotated “Partially Delete” and was modified with a strikethrough

as follows: “Windstorm caused by Named Storm combined per occurrence and in the annual

aggregate.”


                                                11
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 12 of 41



       61.     MSI did not copy Pilkington on, and Pilkington did not otherwise receive, MSI’s

June 2, 2015, e-mail to Aon or its attachment. A copy of MSI’s June 2, 2015, e-mail with its

attachment is attached hereto as Exhibit 8.

       62.     Almost six months later, on November 24, 2015, Mr. Tanaka, on behalf of MSI,

e-mailed Aon’s Mr. Perry both proposed revised Policy declarations to effect changes to the limit

and sublimits of the Policy and an Excel file that the e-mail described as “the comparison of

major items.” Mr. Tanaka’s e-mail did not refer to the earlier e-mail of June 2, 2015, or the

Excel file attached to the June 2 e-mail.

       63.     “[T]he comparison of major items” attached to Mr. Tanaka’s November 24 e-mail

indicated that MSI proposed only to change certain of the monetary values in the Policy

declarations. It did not indicate that any change was proposed with respect to the Windstorm

Sublimit.

       64.     Similarly, monetary values in the proposed revised Policy declarations attached to

Mr. Tanaka’s November 24 e-mail were highlighted, indicating that MSI’s proposed revisions

concerned monetary values, only, and not changes to the wording of any sublimits. Although the

proposed revised Policy declarations reflected a new, proposed Windstorm Sublimit wording—

“U.S. Windstorm combined per occurrence and in the annual aggregate”— the wording of the

sublimit, unlike the monetary values, was not highlighted or otherwise marked in any way to

indicate that it had been revised.

       65.     Mr. Tanaka’s e-mail asked Aon to “use the attached materials to propose the

policy changes” and to “start negotiating with client at the earliest,” referring to Pilkington.

       66.     MSI did not copy Pilkington on MSI’s November 24, 2015, e-mail to Aon. A

copy of MSI’s November 24, 2015, e-mail with its attachments is attached hereto as Exhibit 9.



                                                 12
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 13 of 41



       67.     On December 14, 2015, Mr. Tanaka, on behalf of MSI, e-mailed Aon’s Mr. Perry

the proposed revised version of the Policy declarations that would be incorporated into the Policy

through the Endorsement, which included the Revised Windstorm Sublimit wording.

       68.     Pilkington was copied on MSI’s December 14, 2015, e-mail. However, the text

of MSI’s e-mail did not address any of the revisions that were proposed, and the attachment did

not flag in any way the proposed changes to the wording of the Windstorm Sublimit. A copy of

MSI’s December 14, 2015, e-mail with its attachment is attached hereto as Exhibit 10.

       69.     On January 19, 2016, Mr. Perry, on behalf of Aon, e-mailed to MSI’s Mr. Noel

Pilkington’s authorization to execute the Endorsement, copying Mr. Tanaka. As a result of this

transmission, the Endorsement became part of Pilkington’s Policy. The Policy premium was not

reduced as a result of the Endorsement.

       70.     In his e-mail, Mr. Perry expressly notified MSI that Pilkington’s consent was

“based on the property limit presentation provided by [MSI] (attached) and the assurance no

other terms and conditions other than valuation were included in the endorsement . . . .” The

“property limit presentation” attached to and referenced in Aon’s January 19, 2016, e-mail was

the same document as “the comparison of major items” provided by Mr. Tanaka on behalf of

MSI as an attachment to his November 24, 2015, e-mail. A copy of Aon’s January 19, 2016, e-

mail with its attachments is attached hereto as Exhibit 11.

       71.     Neither Mr. Noel nor Mr. Tanaka (nor any other MSI representative) contacted

Aon or Pilkington to clarify that, beyond simply changing valuation, the Endorsement revised

the scope of the Windstorm Sublimit.

G.     Aon’s Failure to Ascertain or Define the Scope of the Revised Windstorm Sublimit

       72.     Aon received MSI’s June 2, 2015, e-mail that attached the Excel file in which the

Windstorm Sublimit is annotated “Partially Delete” and is modified with a strikethrough.
                                                13
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 14 of 41



However, Aon did not provide MSI’s June 2, 2015, e-mail or its attachment to Pilkington or

otherwise notify Pilkington of the e-mail or its attachment.

       73.     Aon similarly received MSI’s November 24, 2015, e-mail and its attachments but

did not provide them to Pilkington.

       74.     On or around January 17, 18, or 19, 2016, Mr. Perry of Aon conferred with Mr.

Tanaka of MSI over the telephone about MSI’s proposed Endorsement. During this call, Mr.

Perry was located in his office at 3000 Town Center, Suite 3000, Southfield, Michigan 48075.

Upon information and belief, during this call, Mr. Tanaka was located at 39555 Orchard Hill

Place, Suite 465, Novi, Michigan 48375. Mr. Tanaka’s location during the call is peculiarly

within MSI’s knowledge. Pilkington’s belief as to Mr. Tanaka’s location is based on the call

between Mr. Perry and Mr. Tanaka having concerned business matters and Mr. Tanaka’s office

having been located at that address.

       75.     Sometime prior to that phone call, despite the fact that the Policy does not define

“U.S. Windstorm,” Mr. Perry independently formed the understanding that the Policy defined

U.S. Windstorm by reference to High Hazard Wind Zones and Moderate Hazard Wind Zones (as

defined in the Policy), and that the Revised Windstorm Sublimit would apply only to windstorms

occurring within those Zones.

       76.     During his January 17, 18, or 19 call with Mr. Tanaka, Mr. Perry conveyed his

mistaken understanding that the Policy defined “U.S. Windstorm” and that the sublimit for U.S.

Windstorm would apply only to High Hazard Wind Zones and Moderate Hazard Wind Zones.

Mr. Tanaka did not correct and/or contradict Mr. Perry’s statement, and Mr. Perry did not ask

any questions about or further discuss the proposed revisions to the Windstorm Sublimit.




                                                14
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 15 of 41



       77.     The Ottawa Factory is not located within High Hazard Wind Zones or Moderate

Hazard Wind Zones, as those terms are defined in the Policy. If the Revised Windstorm

Sublimit applied only to High Hazard Wind Zones or Moderate Hazard Wind Zones, the loss

resulting from the Tornado would not be subject to the Windstorm Sublimit, and would be fully

covered up to the Policy limit.

       78.     However, as described above, the Policy does not define “U.S. Windstorm” at all

and does not define “Windstorm” by reference to High Hazard Wind Zones or Moderate Hazard

Wind Zones, nor does the Policy provide that the Revised Windstorm Sublimit will apply only

with respect to windstorms in those Zones.

       79.     Though recognizing that the proposed Endorsement revised the language of the

Windstorm Sublimit, Aon failed to take any action that would have led it to learn that the Policy

does not define U.S. Windstorm or otherwise limit the scope of U.S. Windstorm or of the

Revised Windstorm Sublimit to High Hazard Wind Zones and Moderate Hazard Wind Zones.

       80.     Aon further failed to take any action to ensure that the Endorsement specified that

the Revised Windstorm Sublimit would apply only to High Hazard Wind Zones and Moderate

Hazard Wind Zones. That is, Aon failed to take any action to ensure that the language of the

Policy reflected and effected Aon’s understanding of how the revised sublimit would apply.

H.     Aon’s Failure to Advise Pilkington of MSI’s Proposed Changes to the Windstorm
       Sublimit

       81.     Following his telephone call with MSI, on or around January 18 or 19, 2016, Mr.

Perry called Ms. Feltman to advise Pilkington concerning the effects of the changes to the Policy

that would be made by MSI’s proposed Endorsement. During this call, Ms. Feltman was located

in her office at 2401 East Broadway Street, Northwood, Ohio 43619. During this call, Mr. Perry

was located in his office at 3000 Town Center, Suite 3000, Southfield, Michigan 48075.


                                               15
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 16 of 41



       82.        As Mr. Perry has stated about Ms. Feltman, “She is not an insurance person.” Mr.

Perry knew that Ms. Feltman lacked insurance expertise and that she and Pilkington relied on

Aon’s advice and guidance in insurance matters, generally, including when deciding whether to

accept or reject the proposed Endorsement. Aon understood and accepted this heightened

responsibility.

       83.        During their call on or around January 18 or 19, Mr. Perry incorrectly advised Ms.

Feltman that the proposed Endorsement would change only the monetary values of the Policy

limit and sublimits to correct currency valuations.

       84.        Mr. Perry further advised Ms. Feltman that the changes made by the proposed

Endorsement were acceptable and recommended that Pilkington accept them.

       85.        Mr. Perry failed to notify Ms. Feltman that the proposed Endorsement revised the

wording of the Windstorm Sublimit and failed to advise Ms. Feltman that the Endorsement

would reduce Pilkington’s available coverage for loss caused by certain Windstorms by

approximately $298 million.

       86.        Mr. Perry further failed to recommend that Pilkington reject the proposed

Endorsement due to its reduction of coverage for U.S. Windstorms other than those caused by

Named Storms, or to advise Pilkington to take any other action to protect itself from the

proposed reduction in coverage.

       87.        Relying on Aon’s advice and guidance, Pilkington consented to the Endorsement

under the mistaken belief that the endorsement made changes to the values of the Policy limit

and sublimits only, and that it did not change the wording of any sublimits, including the

Windstorm Sublimit.




                                                  16
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 17 of 41



       88.     Shortly after Aon transmitted Pilkington’s “consent” to the Endorsement to MSI

on January 19, 2016, Mr. Tanaka e-mailed Mr. Perry on March 24, 2016—eight days before the

2015–2016 Policy expired—to request Pilkington’s routine property submission for the 2016–

2017 policy period. Mr. Tanaka explained that the property submission would enable MSI to

“quote officially.”

       89.     Mr. Tanaka’s March 24, 2016, e-mail included an e-mail sent by Mr. Tanaka to

Mr. Perry just over a year before—on March 13, 2015—that requested Pilkington’s property

submission for the 2015–2016 policy period. Mr. Tanaka’s March 13, 2015, e-mail stated that

the property submission was “merely a formality, but we [i.e., MSI] have to have it for

compliance reason[s].”

       90.      In or around the period March 24 to 28, 2016, at MSI’s request, Aon prepared

Pilkington’s property submission in connection with the renewal of the Policy for policy period

2016–2017.

       91.     Without conferring with Pilkington on the matter, Aon copied the Revised

Windstorm Sublimit from the Endorsement into Pilkington’s property submission for the 2016–

2017 policy period. A copy of Pilkington’s property submission for the 2016–2017 policy

period is attached hereto as Exhibit 12.

       92.     In copying the Revised Windstorm Sublimit into the property submission, Aon

failed to properly consider or advise Pilkington on the potential detrimental effect that

incorporating the Revised Windstorm Sublimit into the 2016–2017 Policy would have on

Pilkington’s insurance coverage. Aon also failed to explain to Pilkington at any time prior to the

Tornado how the 2016–2017 Policy would differ from the 2015–2016 Policy, as issued, with

respect to coverage for loss due to Windstorms.



                                                 17
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 18 of 41



       93.     On March 28, 2016—four days before the 2015–2016 Policy expired—Mr. Perry

e-mailed Mr. Tanaka and Mr. Noel the 2016–2017 property submission that Aon had prepared.

       94.     At least some portion of the communications between Aon and MSI with respect

to the 2016–2017 property submission and Policy took place in New York, including e-mails

sent to and/or from New York.

       95.     Due to Aon’s incorporation of the Revised Windstorm Sublimit into Pilkington’s

2016–2017 property submission, the Policy as issued for policy period 2016–2017 contained the

Revised Windstorm Sublimit.

       96.     Aon’s incorporation of the Revised Windstorm Sublimit into Pilkington’s 2016–

2017 property submission was a direct result of Pilkington having unknowingly “consented” to

the Endorsement during the 2015–2016 policy period. As described above, Aon’s e-mail

transmitting Pilkington’s “consent” to the Endorsement expressly based that “consent” on MSI’s

“property limit presentation”—i.e., MSI’s “comparison of major items”—and MSI’s “assurance

[that] no other terms and conditions other than valuation were included in the endorsement.”

I.     Impact of the Revised Windstorm Sublimit on Pilkington’s Coverage

       97.     As Pilkington’s insurer and broker, respectively, MSI and Aon knew that the limit

of the 2015–2016 Policy, as originally issued, was $313 million, and that the limit of the 2015–

2016 Policy, as revised, and of the 2016–2017 Policy, as issued, was €300 million. Furthermore,

both MSI and Aon knew that coverage for loss falling under the Windstorm Sublimit was limited

to only $15 million.

       98.     Yet, MSI failed to adequately communicate to Aon or Pilkington the Policy

revisions that MSI proposed with respect to the scope of the Windstorm Sublimit, which

expanded the range of losses that would be included within the sublimit.



                                               18
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 19 of 41



       99.     Specifically, MSI failed to describe or otherwise flag the proposed revisions to the

Windstorm Sublimit in the body of its June 2, 2015, November 24, 2015, or December 14, 2015

e-mails; repeatedly misleadingly presented the proposed revisions as corrections pertaining to

valuation only; failed to refer back to the attachment to its June 2, 2015 e-mail in later

communications; failed to flag the proposed revision to the Windstorm Sublimit language in the

attachments to its November 24, 2015 e-mail; failed to flag the proposed revision to the

Windstorm Sublimit language in the proposed endorsement attached to the December 14, 2015

e-mail; failed to correct Aon’s mistaken understanding of the scope of the proposed revision; and

failed to correct or otherwise respond to Aon’s statement that Pilkington was accepting the

revisions that MSI had requested to the 2015–2016 Policy in reliance on MSI’s “property limit

presentation” and “assurance no other terms and conditions other than valuation were included in

the endorsement,” either at the time the statement was made in January 2016 or two months later

when Aon copied the Endorsement into Pilkington’s 2016–2017 property submission.

       100.    Due to MSI’s misleading portrayal of its proposed revisions and failure to provide

adequate notice of its proposed revision to the Windstorm Sublimit, Pilkington did not know that

the Endorsement would affect the scope of the Windstorm Sublimit when it agreed to the

Endorsement. Pilkington did not intend to consent to such a change to the Policy.

       101.    As a direct and proximate result of MSI’s conduct, Pilkington’s available

coverage for the Claim was reduced by approximately $298 million.

J.     Aon’s Awareness of the Significance of the Windstorm Sublimit to Pilkington’s
       Coverage

       102.    Despite MSI’s misleading communications and failure to provide adequate notice,

Aon recognized that the Endorsement revised the language of the Windstorm Sublimit.




                                                 19
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 20 of 41



       103.    Further, as an experienced insurance broker, Aon understood that the wording of a

policy sublimit—like the wording of any limitation on coverage, such as an exclusion—could

have profound consequences for the coverage available for a given loss under an insurance

policy. Likewise, Aon knew that the total policy limit for Pilkington’s property policy was in

excess of $300 million, and that the Windstorm Sublimit drastically reduced coverage for certain

losses to $15 million—a reduction of over 95%.

       104.    Yet, despite Aon’s acknowledged awareness that the wording of the Windstorm

Sublimit was changing, and its knowledge that the wording would have significant consequences

for Pilkington’s available coverage for certain losses—in short, despite the obvious risk of

serious harm to Pilkington from an unfavorably worded sublimit—Aon failed to take any action

to protect Pilkington’s interests with respect to the Windstorm Sublimit.

       105.    Specifically, among other things, despite its knowledge that the Revised

Windstorm Sublimit would materially and detrimentally alter the insurance that Pilkington had

enjoyed, Aon failed to take any action to circumscribe the effects of the revision to the

Windstorm Sublimit in the proposed Endorsement, to ensure that the Policy reflected Aon’s

understanding of the effect of the Revised Windstorm Sublimit, to notify Pilkington that MSI

proposed to change the Windstorm Sublimit wording, to advise Pilkington that the proposed

change would reduce coverage for loss caused by Windstorms other than those caused by Named

Storms, to recommend that Pilkington reject the change or protect itself from the effects of the

revision by other means, or to properly consider, or advise Pilkington concerning, the potential

detrimental effect of incorporating the Revised Windstorm Sublimit into the 2016–2017 Policy.

       106.    Aon’s failures, individually and collectively, constitute wanton, willful, and/or

grossly negligent misconduct.



                                                20
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 21 of 41



       107.    As a direct and proximate result of Aon’s faulty advice, Aon’s failures to warn

Pilkington of the revision to the Windstorm Sublimit, and Aon’s breaches of its professional

obligations to Pilkington, Pilkington’s available coverage for the Claim was reduced by

approximately $298 million.

                                  FIRST CLAIM FOR RELIEF

                          (For Reformation of Contract Against MSI)

       108.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       109.    The Original Windstorm Sublimit appeared in the Policy as originally issued for

the 2015–2016 policy period. In January 2016, Pilkington agreed to an Endorsement proposed

by MSI that effected several changes to the Policy. Among other things, the Endorsement

changed the value of several of the Policy’s limit/sublimits. The Endorsement also revised the

language of the Windstorm Sublimit, replacing the Original Windstorm Sublimit with the

Revised Windstorm Sublimit.

       110.    When proposing the Endorsement, however, MSI misrepresented to Aon

numerous times that the Endorsement merely made non-controversial corrections to the value of

some of the Policy’s limit/sublimits to account for currency valuation issues. MSI did not

disclose that the Endorsement revised the scope of the Windstorm Sublimit, drastically reducing

MSI’s liability to Pilkington for loss resulting from Windstorms not caused by Named Storms

from about $313 million to $15 million—a reduction of more than 95%.

       111.    As instructed by MSI, Aon relayed to Pilkington MSI’s misrepresentations that

the Endorsement changed only the monetary values of the Policy limit and sublimits to correct

currency valuations.



                                                    21
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 22 of 41



       112.    Pilkington reasonably and foreseeably relied on the misrepresentations of its long-

standing business partner, MSI, conveyed through Pilkington’s experienced broker, when

agreeing to the proposed revisions, which MSI mischaracterized as minor corrections to

valuations in the long-standing Policy.

       113.    As a result of MSI’s misrepresentations, Pilkington did not know that the

Endorsement changed the scope of the Windstorm Sublimit when Pilkington consented to the

Endorsement.

       114.    Moreover, in its January 19, 2016, e-mail transmitting Pilkington’s assent to the

Endorsement to MSI, Aon made clear to MSI both that Pilkington was relying on MSI’s

representations (now known to have been misrepresentations) in assenting and that Pilkington

was not aware that the Endorsement made any change to the scope of the Windstorm Sublimit.

Aon’s e-mail specifically notified MSI that Pilkington’s assent was premised on the “property

limit presentation”—i.e., “the comparison of major items”—provided by MSI and on MSI’s

assurance that no terms and conditions other than valuation were included in the endorsement.

MSI failed to notify Aon or Pilkington in response that the Endorsement also revised the scope

of the Windstorm Sublimit.

       115.    MSI again failed to notify Aon or Pilkington of the revision to the scope of the

Windstorm Sublimit when Aon copied the Endorsement’s declarations, including the Revised

Windstorm Sublimit, into Pilkington’s property submission for the 2016–2017 policy period and

submitted it to MSI approximately two months later.

       116.    The revisions to the Windstorm Sublimit effected by the Endorsement were the

product of fraud and fail to express the actual and real agreement of MSI and Pilkington.




                                                22
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 23 of 41



       117.    Pilkington is entitled to reformation of the Policy for the 2015–2016 and 2016–

2017 policy periods to reflect the agreement between MSI and Pilkington that the Endorsement

was to effect changes only to Policy valuations, and not to the language of the Windstorm

Sublimit. In other words, Pilkington is entitled to reformation of the Policy to restore the

Original Windstorm Sublimit to the Policy declarations in place of the Revised Windstorm

Sublimit.

       118.    Pilkington is entitled to enforce the Policy, as reformed, and is entitled to the

benefits of the Policy, as reformed.

                                SECOND CLAIM FOR RELIEF

                             (For Breach of Contract Against MSI)

       119.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       120.    At all times relevant hereto, NSG and Pilkington had an insurable interest in the

Ottawa Factory, which was insured by the Policy.

       121.    At all times relevant hereto, Pilkington has paid, and MSI has received, all

premiums due under the Policy, and Pilkington has complied with all other terms, provisions,

and conditions of the Policy.

       122.    While the Policy was in full force and effect, Pilkington suffered damage to the

Ottawa Factory as a result of the Tornado.

       123.    Due to the aforesaid damage, Pilkington suffered a property damage and business

interruption loss in an amount estimated to exceed $60 million, the full amount of which is

covered by the Policy, as reformed.




                                                    23
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 24 of 41



       124.    Notwithstanding the fact that Pilkington timely submitted the Claim to MSI under

the Policy, MSI failed to fully indemnify Pilkington for its full loss, up to the Policy limit.

       125.    By failing to fully indemnify Pilkington up to the Policy limit, MSI has breached

its insurance contract with Pilkington.

       126.    As a direct and proximate result of MSI’s breach of contract, Pilkington has been

deprived of the benefits of insurance coverage for which substantial premiums were paid, and

has sustained actual damages in an amount to be proven at trial.

                                 THIRD CLAIM FOR RELIEF

                              (For Declaratory Relief Against MSI)

       127.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       128.    MSI has disputed its obligation to indemnify and/or its liability to Pilkington for

the amounts incurred by Pilkington as property damage and business interruption loss arising

from the Tornado.

       129.    Actual and justiciable controversies currently exist between Pilkington and MSI

with respect to MSI’s obligation to pay Pilkington’s loss arising from the Tornado, including, but

not limited to, whether the Revised Windstorm Sublimit was in effect at the time of the loss and,

if so, whether it will be enforced as written despite the circumstances by which it came to be in

the Policy.

       130.    Pursuant to 28 U.S.C. §§ 2201 and 2202, and Federal Rule of Civil Procedure 57,

Pilkington requests a declaration that Pilkington’s loss is covered under the Policy and that MSI

is obligated to provide coverage for the full amount of Pilkington’s loss up to the Policy limit of




                                                    24
          Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 25 of 41



€300,000,000 per Occurrence excess of deductible, and/or any other appropriate declaration so

as to settle the legal relationship, rights, and obligations between MSI and Pilkington.

                                 FOURTH CLAIM FOR RELIEF

         (For Breach of the Implied Duty of Good Faith and Fair Dealing Against MSI)

         131.   Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

         132.   An implied covenant of good faith and fair dealing exists in every contract,

including the Policy. The covenant requires each party to the contract to refrain from doing

anything that will have the effect of destroying or injuring the right of the other party to receive

the fruits of the contract.

         133.   MSI breached the Policy’s implied covenant of good faith and fair dealing by

misrepresenting to Aon and Pilkington that MSI’s proposed Endorsement changed only the

valuations in the Policy. By employing this false premise to induce Pilkington to assent to the

Endorsement, MSI wrongfully deprived Pilkington of the full benefit of Pilkington’s contractual

insurance coverage for loss caused by Windstorms other than Named Storms.

         134.   Specifically, among other acts as discovery may reveal, MSI has breached the

Policy’s implied covenant of good faith and fair dealing by:

         (a)    failing to describe or otherwise flag the proposed revisions to the Windstorm

Sublimit in the bodies of its June 2, 2015, November 24, 2015, and/or December 14, 2015, e-

mails;

         (b)    misrepresenting that the proposed revisions pertained to valuations only;

         (c)    failing to refer to or re-attach the attachment to its June 2, 2015, e-mail in its

November 24, 2015, and/or December 14, 2015, e-mails;



                                                    25
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 26 of 41



        (d)        failing to flag the proposed revisions to the Windstorm Sublimit language in the

attachments to the November 24, 2015 e-mail, including in “the comparison of major items”;

        (e)        failing to flag the proposed revisions to the Windstorm Sublimit language in the

proposed endorsement attached to the December 14, 2015, e-mail;

        (f)        failing to correct Aon’s mistaken understanding that the proposed Revised

Windstorm Sublimit would apply to High Hazard Wind Zones and Moderate Hazard Wind

Zones only; and

        (g)        failing to clarify that the Endorsement altered the language of the Windstorm

Sublimit when Aon expressly stated that Pilkington’s consent to the Endorsement was premised

on MSI’s representations that the Endorsement effected only the changes set forth in “the

comparison of major items” and only affected Policy currency valuations.

        135.       As a direct and proximate result of MSI’s breach of the implied covenant of good

faith and fair dealing, Pilkington has been deprived of the benefits of insurance coverage for

which substantial premiums were paid, and has sustained actual damages in an amount to be

proven at trial.

                                    FIFTH CLAIM FOR RELIEF

                                (For Equitable Estoppel Against MSI)

        136.       Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

        137.       Although MSI knew that the Endorsement changed the scope of the Windstorm

Sublimit, when proposing the Endorsement, MSI repeatedly misrepresented the Endorsement as

merely making non-controversial corrections to the value of some of the Policy’s limit/sublimits




                                                    26
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 27 of 41



to account for currency valuation issues. MSI failed to disclose that the Endorsement altered the

scope of the Windstorm Sublimit.

       138.    MSI misrepresented the changes made by the Endorsement with the knowledge

and/or intention that Pilkington would act upon MSI’s representations. MSI’s intention in this

regard is shown by, among other things, MSI’s direction to Aon in its November 24, 2015, e-

mail to “use the attached materials to propose the policy changes” and MSI’s failure to clarify

that the Endorsement altered the scope of the Windstorm Sublimit when Aon’s January 19, 2016,

e-mail expressly based Pilkington’s acceptance of the Endorsement “on the property limit

presentation provided by [MSI] (attached) and the assurance no other terms and conditions other

than valuation were included in the endorsement . . . .”

       139.    As instructed by MSI, Aon relayed to Pilkington MSI’s misrepresentations that

the Endorsement changed only the monetary values of the Policy limit and sublimits to correct

currency valuations.

       140.    As a result of MSI’s misrepresentations, Pilkington did not know that the

Endorsement changed the scope of the Windstorm Sublimit when Pilkington consented to the

Endorsement.

       141.    Pilkington reasonably and foreseeably relied on the misrepresentations of its long-

standing business partner, MSI, conveyed through Pilkington’s experienced broker, when

agreeing to the proposed revisions, which MSI mischaracterized as minor corrections to the long-

standing Policy.

       142.    As a result of Pilkington’s acceptance of the Endorsement, Pilkington’s insurance

coverage for loss resulting from Windstorms not caused by Named Storms was reduced from




                                                27
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 28 of 41



about $313 million to $15 million—a reduction of more than 95%—and MSI has refused to fully

indemnify Pilkington for the Claim on the basis of the Revised Windstorm Sublimit.

       143.    As a direct and proximate result of the aforesaid actions and omissions by MSI,

Pilkington has sustained actual damages in an amount to be proven at trial.

                                 SIXTH CLAIM FOR RELIEF

                             (For Breach of Contract Against Aon)

       144.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       145.    In the Contract, Aon undertook, among other things, an ongoing duty to

administer Pilkington’s relationship with insurance companies, to advise Pilkington on the

benefits and terms and conditions of its insurance contracts, and to recommend insurance

program renewal options.

       146.    Among other acts as discovery may reveal, Aon has breached its contractual

obligations to Pilkington by failing to:

       (a)     take any action to circumscribe the effects of the revision to the Windstorm

Sublimit in MSI’s proposed Endorsement;

       (b)     ensure that the Policy reflected Aon’s understanding of the effect of the Revised

Windstorm Sublimit, i.e., that the sublimit for U.S. Windstorm would not apply to any

Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard Wind Zones;

       (c)     notify Pilkington that the proposed Endorsement changed the Windstorm Sublimit

wording;




                                                    28
          Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 29 of 41



       (d)     advise Pilkington that the change to the Windstorm Sublimit proposed in the

Endorsement would reduce coverage for loss caused by U.S. Windstorms other than Named

Storms;

       (e)     recommend that Pilkington reject the proposed Endorsement or protect itself from

the effects of the revision to the Windstorm Sublimit by other means;

       (f)     properly consider or confer with Pilkington concerning the potential detrimental

effect of incorporating the Revised Windstorm Sublimit into the 2016–2017 Policy;

       (g)     notify Pilkington that the 2016–2017 Policy as proposed contained the Revised

Windstorm Sublimit; or

       (h)     recommend that Pilkington refuse to bind the 2016–2017 Policy with the Revised

Windstorm Sublimit.

       147.    As a direct result of Aon’s breach of its obligations under the Contract, MSI has

refused to indemnify Pilkington for the Claim in excess of $15 million, and Pilkington has been

deprived of the full benefit of the insurance coverage for property damage and business

interruption loss caused by Windstorms that Pilkington historically had procured and did not

intend to relinquish.

       148.    As a direct result of Aon’s breach of its obligations under the Contract, Pilkington

has been forced to incur and will continue to incur consequential damages, including, without

limitation, attorneys’ fees and other expenses in bringing this action.

       149.    As a direct and proximate result of the aforesaid actions and omissions by Aon,

Pilkington has sustained actual damages in an amount to be proven at trial.




                                                 29
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 30 of 41



                               SEVENTH CLAIM FOR RELIEF

                       (For Intentional Misrepresentation Against Aon)

       150.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       151.    In its capacity as an insurance broker, Aon had an obligation and a duty to

accurately convey to Pilkington all material information that Pilkington needed to determine

whether to accept or reject MSI’s proposed changes to the 2015–2016 Policy and whether to

bind the 2016–2017 Policy containing the changes.

       152.    Aon knew that MSI’s proposed Endorsement revised the language of the

Windstorm Sublimit in such a way as to materially and detrimentally alter the insurance

coverage that Pilkington had enjoyed.

       153.    Among other acts as discovery may reveal, Aon breached its duty to Pilkington

by:

       (a)     failing to provide to Pilkington copies of material communications from MSI

relating to the Endorsement;

       (b)     falsely stating to Pilkington that the Endorsement changed only the currency

valuations of the limit and certain sublimits, even though the Endorsement actually proposed a

revision to the wording of the Windstorm Sublimit and Aon was aware that the wording had

changed;

       (c)     falsely stating to Pilkington that the Endorsement was acceptable and did not

effect any material changes to Pilkington’s coverage;

       (d)     advising Pilkington to accept the Endorsement;




                                                    30
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 31 of 41



       (e)     concealing from Pilkington Aon’s actual understanding of the changes, including,

but not limited to, Aon’s understanding that the Endorsement did change the Windstorm

Sublimit wording, that the Policy defined Windstorm by reference to High Hazard Wind Zones

and Moderate Hazard Wind Zones, and that the Revised Windstorm Sublimit would not apply to

any Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard Wind Zones;

       (f)     failing to advise Pilkington that the property submission for the 2016–2017 policy

incorporated the Revised Windstorm Sublimit;

       (i)     falsely implying to Pilkington by failing to advise Pilkington otherwise that the

2016–2017 property submission requested coverage materially identical to that requested in the

2015–2016 property submission and provided by the 2015–2016 Policy as originally issued;

       (k)     falsely implying to Pilkington by failing to advise Pilkington otherwise that, by

binding the 2016–2017 policy, Pilkington would receive coverage materially identical to that

provided by the 2015–2016 Policy as originally issued.

       154.    Aon made these misrepresentations knowing that Pilkington lacked insurance

expertise and would rely on Aon’s representations when deciding whether to accept or reject the

Endorsement and whether to bind the 2016–2017 Policy, as proposed.

       155.    Likewise, when Aon misrepresented to Pilkington that the Endorsement did not

change any terms other than the currency valuations of the limit and certain sublimits, Aon was

aware that its statements were false, that Pilkington had not received any explanation of the

Endorsement directly from MSI, and that Pilkington was relying on Aon’s summary of the

Endorsement and on Aon’s advice to proceed with the Endorsement in making its decision

whether to approve the Endorsement.




                                                31
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 32 of 41



       156.    Pilkington relied on Aon’s faulty advice and misrepresentations when accepting

MSI’s proposed Endorsement and when instructing that the 2016–2017 Policy be bound.

       157.    As a direct and proximate result of the aforesaid actions and omissions by Aon,

Pilkington has sustained actual damages in an amount to be proven at trial.

                                EIGHTH CLAIM FOR RELIEF

                                  (For Negligence Against Aon)

       158.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       159.    In its capacity as an insurance broker, Aon had an obligation and a duty to advise

Pilkington with respect to MSI’s proposed changes to the 2015–2016 Policy and to broker a

renewal Policy for policy period 2016–2017. Aon was obligated to exercise reasonable care in

completing these undertakings.

       160.    Aon failed to exercise reasonable care in analyzing the changes that would be

made to the Policy by the Endorsement, in advising Pilkington regarding the changes that would

be made to the Policy by the Endorsement, and in brokering Pilkington’s renewal Policy for

policy period 2016–2017.

       161.    Among other acts as discovery may reveal, Aon breached its duty to exercise

reasonable care by:

       (a)     failing to provide copies to Pilkington of material communications from MSI

relating to the Endorsement;

       (b)     inaccurately advising Pilkington that the Endorsement did not change any terms

other than the currency valuations of the limit and certain sublimits;




                                                    32
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 33 of 41



       (c)    failing to inform Pilkington that the Endorsement proposed a revision to the

language of the Windstorm Sublimit;

       (d)    failing to analyze the Policy to determine whether the Policy defined Windstorm

by reference to High Hazard Wind Zones and Moderate Hazard Wind Zones;

       (e)    failing to propose revisions to the proposed Endorsement that would have

expressed in clear language the understanding that Aon believed applied to the Revised

Windstorm Sublimit—i.e., that the sublimit for U.S. Windstorm would not apply to any

Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard Wind Zones;

       (f)    failing to propose language for the 2016–2017 Policy that either mirrored the

Original Windstorm Sublimit or expressed in clear language the understanding that Aon believed

applied to the Revised Windstorm Sublimit—i.e., that the sublimit for U.S. Windstorm would

not apply to any Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard

Wind Zones;

       (g)    failing to advise Pilkington to reject the Endorsement or otherwise protect itself

from the change to the Windstorm Sublimit in the Endorsement;

       (h)    failing to confer with Pilkington before incorporating the Revised Windstorm

Sublimit into Pilkington’s property submission for the 2016–2017 Policy;

       (i)    failing to ensure that the 2016–2017 property submission did not differ materially

from the 2015–2016 property submission;

       (j)    failing to inform Pilkington that the 2016–2017 Policy, as proposed, contained the

Revised Windstorm Sublimit; and

       (k)    failing to advise Pilkington not to bind the 2016–2017 Policy containing the

Revised Windstorm Sublimit.



                                               33
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 34 of 41



       162.    When Aon advised Pilkington that the Endorsement did not change any terms

other than the currency valuations of the limit and certain sublimits, Aon was aware that its

statements were false and that Pilkington had not received any explanation of the Endorsement

from MSI, and that Pilkington was relying upon Aon’s summary of the Endorsement and upon

Aon’s advice to proceed with the Endorsement in making its decision whether to approve the

Endorsement.

       163.    Further, Pilkington made the decision to approve the Endorsement in reliance

upon the description of the Endorsement provided by Aon.

       164.    When Aon submitted the 2016–2017 property submission on Pilkington’s behalf,

Aon knew that Pilkington expected the Windstorm Sublimit in the 2016–2017 renewal policy to

mirror the Original Windstorm Sublimit set forth in the 2015–2016 policy as originally issued,

and that it was relying upon Aon to procure a renewal policy that did not materially change this

coverage.

       165.    As a direct and proximate result of the aforesaid actions and omissions by Aon,

Pilkington has sustained actual damages in an amount to be proven at trial.

                                 NINTH CLAIM FOR RELIEF

                        (For Negligent Misrepresentation Against Aon)

       166.    Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

       167.    In its capacity as an insurance broker, Aon had an obligation and a duty to convey

information pertaining to Pilkington’s policies to Pilkington with reasonable care.




                                                    34
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 35 of 41



       168.   Aon failed to exercise reasonable care both in analyzing the changes that would

be made to the Policy by the Endorsement and in conveying information to Pilkington regarding

the changes that would be made to the Policy by the Endorsement.

       169.   Among other acts as discovery may reveal, Aon breached its duty to exercise

reasonable care by:

       (a)    failing to provide copies to Pilkington of material communications from MSI

relating to the Endorsement;

       (b)    incorrectly stating to Pilkington that the Endorsement changed only the currency

valuations of the limit and certain sublimits, even though the Endorsement actually proposed a

revision to the wording of the Windstorm Sublimit and Aon was aware that the wording had

changed;

       (c)    incorrectly stating to Pilkington that the Endorsement was acceptable and did not

effect any material changes to Pilkington’s coverage;

       (d)    failing to inform Pilkington that the Endorsement proposed a revision to the

language of the Windstorm Sublimit;

       (e)    failing to analyze the Policy to determine whether the Policy defined Windstorm

by reference to High Hazard Wind Zones and Moderate Hazard Wind Zones;

       (f)    failing to propose revisions to the proposed Endorsement that would have

expressed in clear language the understanding that Aon believed applied to the Revised

Windstorm Sublimit—i.e., that the sublimit for U.S. Windstorm would not apply to any

Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard Wind Zones;

       (g)    failing to propose language for the 2016–2017 Policy that either mirrored the

Original Windstorm Sublimit or expressed in clear language the understanding that Aon believed



                                               35
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 36 of 41



applied to the Revised Windstorm Sublimit—i.e., that the sublimit for U.S. Windstorm would

not apply to any Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard

Wind Zones;

       (h)     failing to advise Pilkington to reject the Endorsement or otherwise protect itself

from the change to the Windstorm Sublimit in the Endorsement;

       (i)     failing to confer with Pilkington before incorporating the Revised Windstorm

Sublimit into Pilkington’s property submission for the 2016–2017 Policy;

       (j)     failing to ensure that the 2016–2017 property submission did not differ materially

from the 2015-2016 property submission;

       (k)     incorrectly implying to Pilkington by failing to advise Pilkington otherwise that

the 2016–2017 property submission requested coverage materially identical to that requested in

the 2015–2016 property submission and provided by the 2015–2016 Policy as originally issued;

       (l)     incorrectly implying to Pilkington by failing to advise Pilkington otherwise that,

by binding the 2016–2017 policy, Pilkington would receive coverage materially identical to that

provided by the 2015–2016 Policy as originally issued;

       (m)     failing to inform Pilkington that the 2016–2017 Policy, as proposed, contained the

Revised Windstorm Sublimit; and

       (n)     failing to advise Pilkington not to bind the 2016–2017 Policy containing the

Revised Windstorm Sublimit.

       170.    When Aon advised Pilkington that the Endorsement did not change any terms

other than the currency valuations of the limit and certain sublimits, Aon was or should have

been aware that its statements were false, that Pilkington had not received any explanation of the




                                                36
           Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 37 of 41



Endorsement directly from MSI, and that Pilkington was relying on Aon’s summary of the

Endorsement and on Aon’s advice in making its decision whether to approve the Endorsement.

          171.   Pilkington relied on Aon’s faulty advice and misrepresentations when accepting

MSI’s proposed Endorsement and when instructing that the 2016–2017 Policy be bound.

          172.   As a direct and proximate result of the aforesaid actions and omissions by Aon,

Pilkington has sustained actual damages in an amount to be proven at trial.

                                 TENTH CLAIM FOR RELIEF

                           (For Breach of Fiduciary Duty Against Aon)

          173.   Pilkington repeats and incorporates by reference the allegations in paragraphs 1

through 107 above as if set forth in full herein.

          174.   Through its dealings and interactions with Aon, Pilkington developed a special

relationship of trust and confidence with Aon.

          175.   Pilkington trusted Aon and relied upon Aon to provide sound advice pertaining to

Pilkington’s risk, property damage and business interruption insurance program, policy

provisions affecting coverage, and policy revisions proposed by insurers.

          176.   Aon understood that Pilkington trusted and relied upon Aon to provide sound

advice.

          177.   Aon owed fiduciary duties to Pilkington, including the duty to exercise good faith

and reasonable diligence and duties of loyalty and faithfulness, when brokering Pilkington’s

property damage and business interruption insurance.

          178.   Among other acts as discovery may reveal, Aon breached the fiduciary duties

owed to Pilkington by:




                                                    37
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 38 of 41



       (a)     failing to provide copies to Pilkington of material communications from MSI

relating to the Endorsement;

       (b)     misrepresenting to Pilkington that the Endorsement did not change any terms

other than the currency valuations of the limit and certain sublimits;

       (c)     failing to inform Pilkington that the Endorsement proposed a revision to the

language of the Windstorm Sublimit;

       (d)     failing to analyze the Policy to determine whether the Policy defined Windstorm

by reference to High Hazard Wind Zones and Moderate Hazard Wind Zones;

       (e)     failing to propose revisions to the proposed Endorsement that would have

expressed in clear language the understanding that Aon believed applied to the Revised

Windstorm Sublimit—i.e., that the sublimit for U.S. Windstorm would not apply to any

Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard Wind Zones;

       (f)     failing to propose language for the 2016–2017 Policy that either mirrored the

Original Windstorm Sublimit or expressed in clear language the understanding that Aon believed

applied to the Revised Windstorm Sublimit—i.e., that the sublimit for U.S. Windstorm would

not apply to any Windstorm occurring outside of High Hazard Wind Zones or Moderate Hazard

Wind Zones;

       (g)     failing to advise Pilkington to reject the Endorsement or otherwise protect itself

from the change to the Windstorm Sublimit in the Endorsement;

       (h)     failing to confer with Pilkington before incorporating the Revised Windstorm

Sublimit into Pilkington’s property submission for the 2016–2017 Policy; and

       (i)     failing to ensure that the 2016–2017 property submission did not differ materially

from the 2015-2016 property submission;



                                                38
        Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 39 of 41



       (j)     failing to inform Pilkington that the 2016–2017 Policy, as proposed, contained the

Revised Windstorm Sublimit; and

       (k)     failing to advise Pilkington not to bind the 2016–2017 Policy containing the

Revised Windstorm Sublimit.

       179.    As a direct and proximate result of the aforesaid actions and omissions by Aon,

Pilkington has sustained actual damages in an amount to be proven at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Pilkington North America, Inc., prays for relief as follows:

       (1)     On the First Claim for Relief, Pilkington respectfully requests a judgment

reforming the terms of the Policy to restore the Original Windstorm Sublimit to the Policy

declarations in place of the Revised Windstorm Sublimit.

       (2)     On the Second Claim for Relief, Pilkington respectfully requests a money

judgment against MSI in an amount exceeding $75,000.00, the amount to be determined at trial.

       (3)     On the Third Claim for Relief, Pilkington respectfully requests a judgment

declaring that, under the terms of the Policy, MSI is obligated to indemnify Pilkington in full for

all property damage and business interruption loss that Pilkington incurs as a result of the

Tornado, subject only to the €300,000,000 per Occurrence excess of deductible Policy limit,

and/or a judgment making any other appropriate declaration so as to settle the legal relationship,

rights, and obligations between MSI and Pilkington.

       (4)     On the Fourth Claim for Relief, Pilkington respectfully requests a money

judgment against MSI in an amount exceeding $75,000.00, the amount to be determined at trial.

       (5)     On the Fifth Claim for Relief, Pilkington respectfully requests a judgment

estopping MSI from denying full coverage for the Claim on the basis of the Windstorm Sublimit



                                                39
         Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 40 of 41



and/or a money judgment against MSI in an amount exceeding $75,000.00, the amount to be

determined at trial.

       (6)     On the Sixth Claim for Relief, Pilkington respectfully requests a money judgment

against Aon in an amount exceeding $75,000.00, the amount to be determined at trial.

       (7)     On the Seventh Claim for Relief, Pilkington respectfully requests a money

judgment against Aon in an amount exceeding $75,000.00, the amount to be determined at trial.

       (8)     On the Eighth Claim for Relief, Pilkington respectfully requests a money

judgment against Aon in an amount exceeding $75,000.00, the amount to be determined at trial.

       (9)     On the Ninth Claim for Relief, Pilkington respectfully requests a money judgment

against Aon in an amount exceeding $75,000.00, the amount to be determined at trial.

       (10)    On the Tenth Claim for Relief, Pilkington respectfully requests a money judgment

against Aon in an amount exceeding $75,000.00, the amount to be determined at trial.

       (11)    For attorney fees and costs of suit.

       (12)    For pre- and post-judgment interest.

       (13)    For such other and further relief as the Court deems just.

                                 DEMAND FOR JURY TRIAL

       Pilkington demands trial by jury as to all issues so triable.




                                                 40
Case 1:18-cv-08152-JFK Document 73 Filed 12/02/19 Page 41 of 41



Dated: December 2, 2019                 Respectfully submitted,

                                        COVINGTON & BURLING LLP

                                        By: s/ Seth A. Tucker
                                        Seth A. Tucker, pro hac vice
                                        Bethany Theriot, pro hac vice
                                        850 Tenth Street, N.W.
                                        Washington, DC 20001
                                        Telephone: (202) 662-6000
                                        Facsimile: (202) 778-5101
                                        stucker@cov.com
                                        btheriot@cov.com

                                        Counsel for Pilkington North
                                        America, Inc.




                              41
